 1                                                                    The Honorable Marc Barreca
                                                                                        Chapter 7
 2                                                               Hearing Date: December 13, 2018
                                                                           Hearing Time: 9:30 am
 3                                                  Hearing Location: US Courthouse / Seattle, WA
                                                               Response Date: December 13, 2018
 4

 5

 6

 7                      UNITED STATES BANKRUPTCY COURT
                    WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8

 9   In Re:                                         Case No. 12-11284
10   DEMETRIUS BERTRAND                             MERCHANTS CREDIT CORPORATION’S
     DICKERSON, SR.,                                MOTIONS IN LIMINE
11
                     Debtor.
12

13                                        I. INTRODUCTION
14            Merchants Credit Corporation (“Merchants”) moves for an order instructing debtor

15   Demetrius Dickerson, his counsel, and his witnesses, to comply with the provisions provided

16   for in this motion and accompanying order; and instructing them not to directly or indirectly

17   mention, refer to, interrogate concerning, or attempt to convey any of the matters indicated

18   below, and contained in the proposed order in limine filed with this motion.

19                                             II. FACTS
20            This court is familiar with the facts of this case through recent motions practice.

21   Additional facts may be provided as needed below.

22                                III. POINTS AND AUTHORITIES
23            A.     Standard on motions in limine.
24            “Although the Federal Rules of Evidence do not explicitly authorize in limine rulings,

25   the practice has developed pursuant to the district court’s inherent authority to manage the

     MERCHANTS CREDIT CORPORATION’S MOTIONS
     IN LIMINE - 1
     6437865.doc



     Case 12-11284-MLB          Doc 92    Filed 12/10/18    Ent. 12/10/18 13:28:25     Pg. 1 of 6
 1
     course of trials.” Luce v. United States, 469 U.S. 38, 41, 105 S. Ct. 460; 83 L. Ed. 2d 443
 2
     (1984). A motion in limine is a motion made prior to trial for the purpose of prohibiting
 3
     opposing counsel from mentioning the existence of, alluding to or offering evidence on matters
 4
     so highly prejudicial to the moving party that a timely motion to strike or an instruction by the
 5
     court to the trier of fact to disregard the offending matter cannot overcome its prejudicial
 6
     influence. O’Rear v. Fruehauf Corp., 554 F.2d 1304, 1306 n.1 (5th Cir. 1977). A district
 7
     court’s order granting motions in limine is reviewed under an abuse of discretion standard.
 8
     McEuin v. Crown Equip. Corp., 328 F.3d 1028, 1032 (9th Cir. 2003).
 9
              B.     Debtor, his attorney, and his witnesses, should be directed that they may
10                   not directly or indirectly mention, refer to, interrogate concerning, or
                     attempt to convey any information regarding the Brandt case and/or issues
11                   related to the personal bankruptcy of employee Jason Woehler.
12            Rule 404 of the Federal Rules of Evidence (“FRE”) creates a general prohibition on

13   using evidence of a person's character or character trait in order to prove that on a particular

14   occasion a person acted in accordance with that character or trait. United States v. Preston, 873

15   F.3d 829, 839–40 (9th Cir. 2017) (citing FRE 404(a)(1)). “There is also a particular prohibition

16   against using evidence of other crimes, wrongs, or acts to prove a person's character in order to

17   show that on a particular occasion the person acted in accordance with that character.” Id.

18   (citing FRE 404(b)(1)). “Even where 404(b) evidence falls within a permitted purpose, it

19   should be excluded, under Rule 403, if the court finds that its probative value is substantially

20   outweighed by a danger of unfair prejudice.” Id. (citing FRE 403).

21            Debtor, his attorney, and his witnesses, should be directed that they may not directly or

22   indirectly refer to, interrogate concerning, or attempt to convey information regarding Brandt v.

23   Columbia Credit Servs., Western District of Washington, Case No. 17-cv-703-RSM

24   (“Brandt”), and/or issues related to the personal bankruptcy of employee Jason Woehler.

25

     MERCHANTS CREDIT CORPORATION’S MOTIONS
     IN LIMINE - 2
     6437865.doc



     Case 12-11284-MLB          Doc 92     Filed 12/10/18     Ent. 12/10/18 13:28:25      Pg. 2 of 6
 1
              Merchants’ current employee, Jason Woehler, was a defendant in Brandt. Mr. Woehler
 2
     worked for a different company during events in Brandt, and these events all occurred prior to
 3
     Mr. Woehler’s employment with Merchants. In Brandt, Mr. Woehler was found liable under
 4
     the FDCPA, a strict liability statute where unintentional violations of the statute can create
 5
     liability. As the Brandt court held: “The test for determining whether a debt collector violated
 6
     the FDCPA is objective and does not depend on whether the debt collector intended to deceive
 7
     or mislead the consumer.” Brandt, 2018 WL 1757114, at *5 (citing Clark v. Capital Credit &
 8
     Collection Servs., Inc., 460 F.3d 1162, 1171 (9th Cir. 2006)).         Because of the Brandt
 9
     judgement, Mr. Woehler declared personal bankruptcy.
10
              Debtor intends to use Brandt for the purpose of showing that Jason’s Woehler conduct
11
     here was in accordance with prior bad acts. See (Dkt 91) (Debtor’s Exhibits D69-D70). This
12
     line of questioning violates FRE 404(b)(1). Here, there also has to be a knowing violation of
13
     the discharge injunction, and what was held to be Mr. Woehler’s inadvertent violation of the
14
     FDCPA is irrelevant to whether Merchants knowingly violated Mr. Dickerson’s discharge
15
     injunction in this specific instance. This line of questioning would be highly prejudicial to
16
     Merchants, which was not involved in Brandt, and did not employ Mr. Woehler during that
17
     time. In summary, testimony regarding Brandt and/or Mr. Woehler’s personal bankruptcy
18
     violates FRE 404(b)(1), is not admissible for any permitted use set forth in FRE 404(b)(2), is
19
     irrelevant to the issue in this hearing, and even if it be considered relevant, FRE 403 still
20
     renders such evidence inadmissible for its unfair prejudice to Merchants, which outweighs any
21   probative value. Preston, 873 F.3d at 839–40. As such, such questioning should be precluded.
22
              C.     Since only Merchants’ subjective belief is at issue in the initial evidentiary
23                   hearing, witnesses should be limited to Merchants’ owners, officers,
                     supervisors, and/or employees.
24            In response to Merchants’ subpoena to Shirley Dickerson, Mr. Dickerson filed a Motion
25   to Quash Subpoena and for Protective Order (Dkt. 70), arguing that the pending evidentiary

     MERCHANTS CREDIT CORPORATION’S MOTIONS
     IN LIMINE - 3
     6437865.doc



     Case 12-11284-MLB         Doc 92     Filed 12/10/18    Ent. 12/10/18 13:28:25      Pg. 3 of 6
 1
     hearing on liability in this matter is limited to the subjective belief held by Merchants when it
 2
     took the collection actions at issue. Mr. Dickerson set forth the position that:
 3
              Only Merchants and its employees can testify to Merchants’ state of mind. The
 4            pending hearing in this matter concerns the subjective belief held by Merchants
              when it took collection actions against the Dickersons in violation of the
 5
              discharge injunction.
 6   (Dkt. 70 at 3).
 7            At the November 16, 2018 hearing on the motion to quash, the Court noted that the
 8   parties already had transcripts of Ms. Dickerson’s recorded communications with Merchants,
 9   and that neither Ms. Dickerson, nor her former counsel Andrew Gebelt, could offer any
10   testimony relevant to Merchants’ own subjective beliefs and the scienter element at issue in the
11   evidentiary hearing, beyond the four corners of what had previously been captured in the
12   collection notes or the recorded communications. (Dkt 79). By this same reasoning, the only
13   witnesses with relevant knowledge and testimony regarding whether Merchants did not
14   intentionally violate the discharge injunction is limited to Merchants’ own owners, officers,
15   supervisors, or employees.       No other witnesses should be permitted to testify as to the
16   subjective beliefs of Merchants, beyond what is already in the record. It appears that Debtor
17   has not disclosed any other witness for purposes of the hearing. (Dkt 91 at 1-2). However, no
18   surprise “rebuttal witness” should be permitted at the evidentiary hearing.
19
              D.       Since only Merchants’ subjective belief is at issue in the initial evidentiary
20                     hearing, in regard to whether it intended to violate the discharge
                       injunction, Debtor, his attorney, and his witnesses, should be directed that
21                     they may not directly or indirectly mention, refer to, interrogate
                       concerning, or attempt to convey information regarding claimed damages.
22            By order of this Court: “[t]he initial evidentiary hearing will be limited to issues
23   relevant to whether sanctions should be imposed for the…discharge injunction violation.
24   A separate evidentiary hearing on damages will be set at a later date if necessary.” (Dkt 69).
25

     MERCHANTS CREDIT CORPORATION’S MOTIONS
     IN LIMINE - 4
     6437865.doc



     Case 12-11284-MLB           Doc 92     Filed 12/10/18    Ent. 12/10/18 13:28:25     Pg. 4 of 6
 1
              Accordingly, any reference to alleged damages or injury at the evidentiary hearing is
 2
     irrelevant and improper. Since only Merchants’ subjective belief is at issue in regard to
 3
     whether it intended to violate the discharge injunction, Debtor, his attorney, and his witnesses,
 4
     should be directed that they may not directly or indirectly mention, refer to, interrogate
 5
     concerning, or attempt to convey any information regarding claimed damages.
 6
                                            IV. CONCLUSION
 7
              For the reasons set forth above, Merchants respectfully requests that this Court grant the
 8
     above motions in limine and enter the Order being submitted with this motion.
 9
              DATED this 10 day of December, 2018.
10
                                                    LEE SMART, P.S., INC.
11
                                                    By:_/s Marc Rosenberg ______________
12                                                     Marc Rosenberg, WSBA No. 31034
                                                       Of Attorneys for
13                                                     Merchants Credit Corporation
                                                       1800 One Convention Place
14                                                     701 Pike St.
                                                       Seattle, WA 98101-3929
15                                                     (206) 624-7990
                                                       mr@leesmart.com
16

17

18

19

20

21

22

23

24

25

     MERCHANTS CREDIT CORPORATION’S MOTIONS
     IN LIMINE - 5
     6437865.doc



     Case 12-11284-MLB          Doc 92     Filed 12/10/18     Ent. 12/10/18 13:28:25       Pg. 5 of 6
 1                                    CERTIFICATE OF SERVICE
 2            I hereby certify that on the date provided at the signature below, I electronically filed
 3   the preceding document with the Clerk of the Court using the CM/ECF system, which will send
 4   notification of such filing to the following individual(s):
 5
              Christina L. Henry            chenry@hdm-legal.com
 6
              James E. Dickmeyer            jim@jdlaw.net
 7
              I certify under penalty of perjury under the laws of the United States of America that the
 8
     foregoing is true and correct to the best of my knowledge.
 9
              DATED this 10 day of December, 2018.
10
                                                    LEE SMART, P.S., INC.
11
                                                    By: s/ Marc Rosenberg ____________________
12                                                       Marc Rosenberg, WSBA No. 31034
                                                         Of Attorneys for
13                                                       Merchants Credit Corporation
14                                                       1800 One Convention Place
                                                         701 Pike Street
15                                                       Seattle, WA 98101
                                                         (206) 262-8308
16                                                       mr@leesmart.com
17

18

19

20

21

22

23

24

25

     MERCHANTS CREDIT CORPORATION’S MOTIONS
     IN LIMINE - 6
     6437865.doc



     Case 12-11284-MLB          Doc 92     Filed 12/10/18      Ent. 12/10/18 13:28:25      Pg. 6 of 6
